Citation Nr: 1222429	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-06 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected shell fragment wound of the abdomen, with retained foreign bodies.  

2.  Entitlement to a rating in excess of 10 percent for the Veteran's shell fragment wound of the abdomen with laceration to the liver.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1968 to February 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).  

This claim was previously before the Board in October 2010.  At that time, the Board only considered the first issue listed above; the Board denied the Veteran's claim for an increased rating.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court vacated the Board's October 2010 decision and remanded the claim for further action.  The case has now returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for residuals of a shell fragment wound to the abdomen.  For the reasons that follow, his claim shall be remanded.  

When the Board initially considered this case in October 2010, it considered only the first issue listed above.  The Board discussed the various evidence in the case, including the veracity of medical information submitted by the Veteran.  The Board then denied the Veteran's claim for an increased rating.  

In a November 2011 Memorandum Decision, the Court remanded the Veteran's case to the Board.  In that decision, the Court found that the Board erred by limiting the Veteran's claim for an increased rating to one solely for an increased rating for residuals of a shell fragment wound to the abdomen with retained foreign bodies.  Instead, the Court found that the Board should have considered whether the Veteran was also seeking an increased rating for his separately service-connected residuals of a shell fragment wound to the abdomen with laceration of the liver.  The Court also found that the Board erred in rejecting favorable medical evidence submitted by the Veteran without adequately supporting its decision.  

The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  In consideration of the Court's Memorandum Decision and its directives, the Board believes that a remand is appropriate in order to ascertain the current picture of both of the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise in muscle injuries.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what level of impairment (slight, moderate, moderately severe, or severe) does the Veteran suffer from in relation to his service-connected shell fragment wound of the abdomen?  In answering this question, the examiner should consider both the visible scars relating to the wounds of the Veteran's abdomen as well as the more penetrating wounds including those to the Veteran's liver and internal organs.  

b) Does the Veteran's residuals of a shell fragment wound to the liver present any other functional impairment to him beyond that of muscle damage?  In answering this question, the examiner should also discuss whether this disability has resulted in adhesions, impairment of the function of the liver, or any other observable impact on his internal organs and their functioning.  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination as to the questions posed, he/she should so state and indicate the reasons.

2.  The RO/AMC should then readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


